DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more.  As per step 1 examiner recognizes the claims are directed to a gaming device with gaming device structure.  As per step 2A the claim(s) recite(s) “display a first game grid and a second game grid, where the first game grid includes a first plurality of card positions, and where the second game grid includes a second plurality of card positions, where the first plurality of card positions includes N number of card positions; a wager input device configured to accept physical items associated with a currency value; a memory configured to store a credit amount and a plurality of virtual playing cards; and a processor operable to: receive a signal indicating that a physical item associated with a currency value has been received at the wager input device; increase the credit amount stored in memory based on the credit value associated with the received physical item; receive a signal to initiate a poker game in response to placement of a wager, the wager decreasing the credit amount; deal a plurality of virtual playing cards to the first plurality of card positions on the display, where after each card is dealt until a card is dealt to the N-1 card position, determining if the currently dealt subset of cards satisfies a predefined minimum win criteria; when it is determined that the currently dealt subset of cards satisfies a minimum win criteria: pause dealing additional virtual playing cards to the first game grid on the display, activate an enhanced feature to randomly determine a bonus multiplier while maintain the pause in dealing additional virtual playing cards, display the randomly determined bonus multiplier on the display, and deal additional virtual player cards to the remaining card positions in the first game grid to form a first dealt poker hand; facilitate zero, one, or more of the virtual playing cards in the first dealt poker hand to be held; copying any of the held virtual playing cards from the first game grid to the second game grid; replacing any non-held virtual playing cards in the first game grid to form a first final poker hand; dealing additional virtual playing cards to the remaining card positions in the second game grid to form a second final poker hand; evaluate the first final poker hand and the second final poker hand using a predetermined poker paytable; provide awards based on the evaluated first final poker hand and the evaluated second final poker hand, where any provided awards are multiplied by the bonus multiplier; and increase the credit amount stored in memory based on any provided awards.” as being directed to a card game comprising card positions for a first hand and a second hand wherein a first hand is dealt until a minimum win is detected wherein the dealing is paused and an enhanced feature is provided with additional cards dealt to the first hand.  Further holding cards from the first hand and copying held cards from the first hand to the second hand with non-held cards replaced and empty positions in the second hand dealt a new card and the hands evaluated against a paytable including with the enhancement feature to determine a win amount.  Further dependent claims are directed to additional game rules or display steps.  Examiner recognizes first that the game involves a financial obligation comprising a wager from a player and a win award from the gaming operator based on an outcome with the win award being a credit value.  Further examiner recognizes the claims are directed to a series of mental steps comprising game rules wherein a poker game is carried out following the rules in order to determine the game outcome.  Specifically cards are dealt, evaluated, and additional rules are carried out based on the evaluation until a final outcome is produced.  These are rules that can be implemented by an individual as a series of mental steps with a deck of cards.  Further the gaming device recited is a generic gaming device found commonly in the gaming art including means to display, means to accept physical currency, processor, and input means.  This judicial exception is not integrated into a practical application because it involves presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation and being a series of rules which could be carried out as a mental process.  See MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims remain directed to a wagering game with the focus on providing a given outcome based on rules for card game wherein an outcome causes a flow to a next step following game rules.  The claims do not provide a practical application beyond determining a financial obligation based on displayed cards or performing a mental step based on a displayed outcome.  Additional display elements are generically recited and do not provide sufficient elements to provide significantly more than the identified exemption.  Specifically displaying virtual cards is a well-known feature that does not provide a practical application beyond the recited game rules as a series of mental steps and a means to achieve a financial obligation.  Examiner recognizes that the gaming device is a generic device designed to carry out a card game based on the rules of the game and no additional elements are recited that go beyond the generic device and the actual rules for the game.  Specifically no practical application is provided since no additional elements go beyond the game rules.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11183020. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a similar invention regarding a gaming device carrying out a card game using the claims rules including two sets of hands laid out in a grid wherein a first hand is dealt first until a minimum win is determined, paused with an enhancement feature carried out including a multiplier function, and then held cards from a first hand are copied over to the second hand and new cards dealt to fill up both the first and second hand positions which have no cards.  The claims do not differ in a significant manner and follow similar rules.  Therefore the current claims are not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moody (US Pub. No. 2002/0198040 A1) teaches a gaming device comprising virtual cards wherein cards are duplicated from one hand to another hand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/1/2022